DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the claimed limitation, “the first rim has an inner diameter and the longitudinal length of the first foot platform is greater than that inner diameter” is not found in the specification.  This feature is believed to be shown in Figure 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0339328 issued to Simeray et al. (cited in the IDS filed on 2/13/2022).
Regarding Claim 10, Simeray et al. teach in Figures 1-20 and respective portions of the specification of: a auto-balancing transportation device, comprising:
a wheel structure (Figure 1) having at least a first tire (12) and a rim (13) structure to which the first tire (12) is mounted;
a motor (16) that drives the wheel structure;
first and second foot platforms (14) that are located on opposite sides of the wheel structure and that pivot between an in-use position (right side of Figure 1) and a stowed position (left side of Figure 1); 
a first mounting arm structure (see right side of Figure 1 where structure is shown coupled to the right foot platform) coupled to and supporting the first foot platform (14) and a second mounting arm structure (see right side of Figure 1 where structure is shown coupled to the left foot platform) coupled to and supporting the second foot platform (14); 
a position sensor (balance sensor 77) and a control circuit (electronic system 71), the control circuit (71) driving the motor (16) towards auto-balancing the device based on data from the position sensor (see at least paragraph [0166]); 
wherein a first pivot axis for the first foot platform (14) is located within the envelope of the wheel structure and a second pivot axis for the second foot platform (14) is located within the envelope of the wheel structure; and 
wherein the riding surfaces of the first and second foot platforms (14) are located outside of the envelope of the rim structure (see right side of Figure 1).
Regarding Claim 11, Simeray et al. teach wherein the riding surfaces of the first and second foot platforms (14) are located outside of the envelope of the wheel structure (see right side of Figure 1).
Allowable Subject Matter
Claims 1-9 and 16-20 allowed.
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims in this case is the inclusion of: in re claim 1, an auto balancing transport device having a rim with a tire attached, where first and second platforms are located on opposite sides of the wheel, where the length of the platforms is greater than an inner diameter of the rim, where a mount structure is provided for the platforms with a pivot axis located within an envelope of the wheel structure, where the platforms in an in-use position are at a level below the pivot axes, in re claim 6, an auto balancing transport device having a where, where first and second platforms are located on opposite sides of the wheel, where a mount arm structure is coupled with each platform, the mount arm structures include pivot mount members that afford, at least in part, pivotal movement of each foot platform between an in-use and a stowed position, the mounting arm structures extend outwardly from the pivot mount members and then downwardly toward the top of the foot platform, in combination with the other elements recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618